       Case 5:20-cv-00625-JGB-SHK Document 11 Filed 03/31/20 Page 1 of 1 Page ID #:286

                                             UNITED STATES DISTRICT COURT
                                            CENTRAL DISTRICT OF CALIFORNIA
Martin Munoz                                                        CASE NUMBER

                                                                                    5:20-cv-00625 TJH(SHK)
                                                    PLAINTIFF(S)
                              v.
Chad T. Wolf et al                                                          ORDER RE TRANSFER PURSUANT
                                                                              TO GENERAL ORDER 19-03
                                                                                  (RELATED CASES)
                                                   DEFENDANT(S).

                                                                 NT
                                                            CONSENT

      I hereby consent to the transfer of the above-entitled case to my calendar, pursuant
                                                                                  pu
                                                                                   urs
                                                                                     rsu
                                                                                       uaant to
                                                                                             to General
                                                                                                Gene
                                                                                                Gen
                                                                                                Ge neral
                                                                                                     raal Order
                                                                                                          Order 19-03.

                March 31, 2020                                     Jesus G. Bernal
                    Date                                           United
                                                                     nited State
                                                                           States
                                                                               es District
                                                                                  Diistrict Judge
                                                                                  D

                                                                TION
                                                         DECLINATION
      I hereby decline to transfer the above-entitled case to my calendar for the reasons set forth:




                      Date                                         United States District Judge

                               REASON FOR TRANSFER AS INDICATED BY COUNSEL
      Case      5:18-cv-02604 JGB(SHKx) and the present case:

 ✔    A.        Arise from the same or closely related transactions, happenings or events; or
 ✔    B.        Call for determination of the same or substantially related or similar questions of law and fact; or
 ✔    C.        For other reasons would entail substantial duplication of labor if heard by different judges; or
      D.        Involve one or more defendants from the criminal case in common, and would entail substantial
                duplication of labor if heard by different judges (applicable only on civil forfeiture action).


                                             NOTICE TO COUNSEL FROM CLERK
           Pursuant to the above transfer, any discovery matters that are or may be referred to a Magistrate Judge are hereby
transferred from Magistrate Judge                     NA                 to Magistrate Judge                 NA                    .

           On all documents subsequently filed in this case, please substitute the initials      JGB       after the case number
in place of the initials of the prior judge, so that the case number will read     5:20-cv-00635 JGB(SHK)         . This is very
important because the documents are routed to the assigned judges by means of these initials


cc:        Previous Judge       Statistics Clerk
CV-34 (03/19)                   ORDER RE TRANSFER PURSUANT TO GENERAL ORDER 19-03 (Related Cases)
